Judgment, Supreme Court, New York County (Howard Bell, J.), rendered July 15, 1992, convicting defendant, after a jury trial, of two counts of robbery in the first degree and two counts of robbery in the second degree and sentencing him to two terms of 4 to 12 years and two terms of 3 to 9 years, all to run concurrently, unanimously affirmed.
Viewing the evidence in the light most favorable to the People and giving them the benefit of all rational inferences which can be drawn therefrom, defendant’s guilt was proven beyond a reasonable doubt (Jackson v Virginia, 443 US 307, 319; People v Malizia, 62 NY2d 755, 757, cert denied 469 US 932). Upon an independent review of the record, we find the verdict was not against the weight of the evidence (People v Bleakley, 69 NY2d 490, 495). Both complainants immediately identified defendant as one of the robbers within minutes after the crime and less than eight blocks from where it had taken place, and, when defendant was directed to approach by an of*531ficer, he fled (see, People v Moses, 63 NY2d 299, 308). Indeed, defendant was so concerned with being interrogated and/or detained by the police that, to avoid apprehension, he shed his jacket when the officer grabbed hold of him and then darted in and out of moving traffic. Moreover, defendant was observed by the officers and the victims to have been wearing an orange-red jacket and baseball cap, the garb of one of the knife-wielding perpetrators. The fact that the victims may have been traumatized by the crime and, consequently, did not furnish more detailed descriptions of the robbers to the police, even offering accounts which differed in some minor respects, does not thereby render their identification testimony unreliable as a matter of law. Under the circumstances, the jury was entirely warranted in rejecting defendant’s contention that the victims were confused or mistaken in their identification of him as one of the men who had robbed them. Concur — Rosenberger, J. P., Rubin, Asch, Williams and Mazzarelli, JJ.